Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “attracts attention of the driver more strongly” in claim 4 is a relative term which renders the claim indefinite. The term “Attracts attention of the driver more strongly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically an aspect that attracts a driver attention more strongly is dependent on the characteristics of the driver and can vary between drivers. For example, a loud auditory request for a hearing-impaired driver might attract their attention less than a visual request while for another driver the auditory request might attract their attention more than a visual request because that driver might not be looking at the display screen.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 20190111942 A1; hereinafter known as Suzuki).

Regarding claim 1, Suzuki teaches A vehicle controller, comprising a processor configured to: 
{para [0092] “FIG. 2 shows an example process characteristic of the vehicular information presenting device 100 according to the embodiment. That is, the process characteristic of the invention is realized as a result of execution of the steps shown in FIG. 2 by the autonomous drive control unit 10 and the information output control unit 20 shown in FIG. 1. The example process shown in FIG. 2 will be described below.”
Para [0079] “The information output control unit 20 is an electronic control unit (ECU) that performs a control for presenting information necessary during an autonomous drive to the driver. The autonomous drive control unit 10 and the information output control unit 20 which are shown in FIG. 1 may be integrated together.”
}

when a first condition is satisfied, notify a driver, by a first aspect, of a request of a driving transition from an autonomous driving mode in which operation by the driver during traveling is not necessary to a manual driving mode in which operation by the driver during traveling is necessary, and
{Abstract “If an event that the self vehicle will encounter as it runs along a current course and may disable continuation of an autonomous drive is detected, a warning level is calculated taking into consideration the probability of an encounter, the degree of emergency, the degree of importance, etc. of the event, a form of information presentation and strength of a stimulus are determined automatically according to the warning level, and information is presented with a proper time margin before the vehicle comes close to a position of occurrence of the event. Where the probability of an encounter, the degree of emergency information, and the degree of importance are low, information is presented at a lowest notification level, whereby the comfortability of the autonomous drive can be maintained.”
Where the presentation of information regarding a event that requires disabling for the autonomous driving can be considered “a request of a driving transition from an autonomous driving mode in which operation by the driver during traveling is not necessary to a manual driving mode”

Fig. 4 and Para [0120] “Time t-1 shown in FIG. 4 corresponds to timing to cause the driver to recognize that “the system will issue, soon, a handover request in connection with the event of the time t-0.” That is, the target recognition level 34 of the driver at time t-1 is “a handover will occur soon.” Time t-2 corresponds to timing to cause the driver to recognize that “the system may issue a handover request in connection with the event of the time t-0.” That is, the target recognition level 32 of the driver at time t-2 is “a handover may occur.” Time t-3 corresponds to timing that there exists a sufficient time margin with respect to time t-0.”
Where reaching t-1 can be considered a first condition being satisfied, and results in the output of information, e.g. request, that alerts the driver that a “a handover will occur soon.”
}
when a second condition, which has an urgency lower than the first condition, is satisfied, notify the driver, by a second aspect having a lower strength than the first aspect, of the request of the driving transition,
{Fig. 4 and Para [0120] “Time t-1 shown in FIG. 4 corresponds to timing to cause the driver to recognize that “the system will issue, soon, a handover request in connection with the event of the time t-0.” That is, the target recognition level 34 of the driver at time t-1 is “a handover will occur soon.” Time t-2 corresponds to timing to cause the driver to recognize that “the system may issue a handover request in connection with the event of the time t-0.” That is, the target recognition level 32 of the driver at time t-2 is “a handover may occur.” Time t-3 corresponds to timing that there exists a sufficient time margin with respect to time t-0.”
Where reaching t-2 can be considered a second condition being satisfied, and results in the output of information, e.g. request, that alerts the driver that a “a handover may occur.”
As t-2 is a longer time from t-1 it can be considered to be of a lower urgency.
Where in fig. 2 s16, s17, and s18  the strength of the presentation of information is based on warning level and warning level depends on urgency as discussed in para [0029-0030] “the warning level relates to at least one of the probability of an encounter that is a probability of encountering the predicted event, the degree of emergency that indicates a time margin, and the degree of importance that indicates the seriousness of damage to be incurred by a resulting traffic accident; and the output device is controlled so as to make a stimulus to be imparted to the driver weaker when the warning level is low than when the warning level is high.”
}
and when the driving transition has not been performed after a second aspect notification period has elapsed from the notification by the second aspect, notify the request of the driving transition by the first aspect.
{Fig.4, where as discussed above reaching t-2 is a second condition and reaching t-1 is a first condition. As shown in fig. 4 if the vehicle continues driving autonomously eventually t-1 will be reached after t-2 thus the second aspect of notification will switch to the first aspect. The period of T2 in fig. 4 can be considered a second aspect notification period.
}

Regarding claim 4, Suzuki teaches The vehicle controller according to claim 1, wherein the first aspect is an aspect which attracts attention of the driver more strongly than the second aspect.
{Para [0137] “the output device is controlled so as to make a stimulus to be imparted to the driver weaker when the warning level is low than when the warning level is high (S17, S18).” 
Where as discussed in the claim 1 rejection the warning level is higher for a first aspect than a second aspect and thus based on para [0137] of Suzuki the stimulus would be higher for the first aspect.
}

Regarding claim 6, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20190111942 A1; hereinafter known as Suzuki) in view of Honda et al. (US 20190265700 A1; hereinafter known as Honda).

Regarding Claim 2, Suzuki teaches The vehicle controller according to claim 1.

Suzuki does not explicitly teach, wherein the processor is further configured to end notification by the second aspect when the driving transition has been performed before the second aspect notification period elapses from notification by the second aspect.

However, Honda teaches wherein the processor is further configured to end notification by the second aspect when the driving transition has been performed before the second aspect notification period elapses from notification by the second aspect.
{
Para [0060] “In step S17, the notification of the switching request from automated driving to manual driving is started, as indicated by the state ST12 in FIG. 3. In addition, counting of the defined time t0 is started. In step S18, it is determined whether the driver accepts the switching to manual driving. If the driver accepts, the process advances to step S19. If the driver does not accept, the process advances to step S21. In step S19, the notification of the switching request is ended. In step S20, automated driving is ended, and the vehicle 1 is made to travel by manual driving left to the driving operation of the driver.”
Where it can also be seen in the fig. 6 flowchart that if the switching to manual notification is accepted (s18), e.g. the driving transition has been performed, that notification is ended (s19). There is a timer associated with the notification as shown in S21.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Honda to end the notification upon the driver accepting manual control because as the notification is a notification to switch to manual control, once manual control is performed, the purpose of the notification has been fulfilled and continuing the notification could be considered annoying or confusing to the driver and thus it is both convenient and safer for the driver if the notification is ended. 


Regarding Claim 3, Suzuki teaches The vehicle controller according to claim 1.

Suzuki does not explicitly teach, wherein the processor is further configured to end notification by the first aspect when the driving transition has been performed after notification by the first aspect.

However, Honda teaches wherein the processor is further configured to end notification by the first aspect when the driving transition has been performed after notification by the first aspect.
{
Para [0060] “In step S17, the notification of the switching request from automated driving to manual driving is started, as indicated by the state ST12 in FIG. 3. In addition, counting of the defined time t0 is started. In step S18, it is determined whether the driver accepts the switching to manual driving. If the driver accepts, the process advances to step S19. If the driver does not accept, the process advances to step S21. In step S19, the notification of the switching request is ended. In step S20, automated driving is ended, and the vehicle 1 is made to travel by manual driving left to the driving operation of the driver.”
Where it can also be seen in the fig. 6 flowchart that if the switching to manual notification is accepted, e.g. the driving transition has been performed, that notification is ended. 
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Honda to end the notification upon the driver accepting manual control because as the notification is a notification to switch to manual control, once manual control is performed, the purpose of the notification has been fulfilled and continuing the notification could be considered annoying or confusing to the driver and thus it is both convenient and safer for the driver if the notification is ended. 


Regarding Claim 5, Suzuki teaches The vehicle controller according to claim 1. wherein the processor is further configured to, when notification by the first aspect or notification by the second aspect has been performed, execute the driving transition from the autonomous driving mode to the manual driving mode when 
{Para [0098] “If execution of a handover from the autonomous drive to a manual drive is determined (S19: yes), at step S20 the information output control unit 20 causes, for example, (one of) the display devices 21 or (one of) the sound/voice output devices 23 to output a handover message and thereby conveys the situation to the driver reliably by an explicit expressing method at a position short of a position of occurrence of the handover. In this manner, the handover can be made smoothly.”

Para [0075] “The autonomous drive control unit 10 can cause a handover for a transition from level-3 to a level such as level-2 that is lower in the degree of automation than level-3 in response to an auto/manual switching instruction SG01 that is generated in response to, for example, a switch manipulation of the driver.”
}

Suzuki does not teach, wherein the processor is further configured to, when notification by the first aspect or notification by the second aspect has been performed, execute the driving transition from the autonomous driving mode to the manual driving mode when driving operations by the driver are detected.

However, Honda teaches wherein the processor is further configured to, when notification by the first aspect or notification by the second aspect has been performed, execute the driving transition from the autonomous driving mode to the manual driving mode when driving operations by the driver are detected.
{
Para [0060] “In step S17, the notification of the switching request from automated driving to manual driving is started, as indicated by the state ST12 in FIG. 3. In addition, counting of the defined time t0 is started. In step S18, it is determined whether the driver accepts the switching to manual driving. If the driver accepts, the process advances to step S19. If the driver does not accept, the process advances to step S21. In step S19, the notification of the switching request is ended. In step S20, automated driving is ended, and the vehicle 1 is made to travel by manual driving left to the driving operation of the driver.”
Where the driver can accept the notification to switch to manual driving during the notification of switching request. Acceptance can be performed by performing driving operations as discussed in para [0039] “If the driver accepts switching to manual driving, the ECU 20 stops automated driving and sets manual driving. The driver performs the lane change by the driving operation by himself/herself, as indicated by a state ST13. The acceptance determination may be done based on a specific operation on the input device 93, or may be done based on an operation on the steering wheel 31 or the pedal.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Honda to Switch to manual driving based on steering wheel or pedal input because it is already common practice to override autonomous driving with steering wheel/pedal inputs (pressing the brake disables cruise control) and also because it increases safety as the driver already has there hands on the driving inputs and thus immediately prepared for manual driving.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fields et al. (US 10935974 B1) teaches “Vehicles may have the capability to navigate according to various levels of autonomous capabilities, the vehicle having a different set of autonomous competencies at each level. In certain situations, the vehicle may shift from one level of autonomous capability to another. The shift may require more or less driving responsibility from a human operator. Sensors inside the vehicle collect human operator parameters to determine an alertness level of the human operator. An alertness level is determined based on the human operator parameters and other data including historical data or human operator-specific data. Notifications are presented to the user based on the determined alertness level that are more or less intrusive based on the alertness level of the human operator and on the urgency of an impending change to autonomous capabilities. Notifications may be tailored to specific human operators based on human operator preference and historical performance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668